DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1, drawn to an assembly, and species A (FIGS. 1-5) in the reply filed on 03 August 2021 is acknowledged.
Claims 4, 11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Claim Objections
Claim 5 is objected to because of the following informalities: 
“…wherein the opening is the junction between a first pipe and a second pipe” appears it should read “…wherein the opening is a junction between the first pipe and a second pipe” or equivalent, as a “first pipe” element has been previously established (claim 1) while “a junction” element has not. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 8-10 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 5, 6 & 8, claim 1 recites that the assembly is “for” sealing an opening in a first pipe, and the sealing member thereof is “adapted” to extend across the opening, such that the elements of the “opening” and the “first pipe” appear to be included as intended use recitations rather than as positively recited elements of the claimed assembly. 
Claim 5 appears only to further define the opening / first pipe elements which, as stated above, do not appear to be positively recited elements of claim 1. Similarly, claim 6 appears only to further define the first pipe and second pipe rather than any positively recited elements of the claimed assembly. 
As a result, it is unclear if claims 5 & 6 are intended only to further define the intended use of the claimed assembly, or if they are intended to incorporate the opening / junction, first pipe, and/or second pipe into the assembly as positively recited claim elements.

Claim 8 recites “wherein the sealing member is larger than the opening so that a portion of the sealing member contacts a portion of the first pipe around a periphery of the opening”. While all of the references to the opening and the first pipe in claim 1 are in the context of intended use (as discussed above), the limitation of claim 8 raises doubts as to whether is it intended to be a positive recitation of the sealing member contacting the first pipe around a periphery of the opening (i.e., such that the first pipe and opening are positively recited / required elements of the claimed assembly) or whether it is a further recitation of intended use. 

Claim 9 raises issues similar to those found in claim 8 above, but includes both intended use language (e.g. “an assembly for sealing an opening…”; “said sealing member…adapted to extend across the opening…”) and ambiguous language (“so that a portion of the sealing member contacts a portion of the first pipe around a periphery of the opening”) in the same claim. As above, it is unclear if the “opening”, “main pipe”, etc. are intended to be positively recited elements of the claimed assembly or are recited only as intended use. 
claim 9, the limitation "the first pipe" in line 9 lacks proper antecedent basis. It appears that this “first pipe” is intended to refer to the “main pipe” as previously established in claim 9, but this is not made clear in the claim. 
All claims recited in the section heading above but not explicitly discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-10 & 12 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0203719 A1 to Kiest, Jr. (hereafter Kiest ‘719). 
Regarding claim 1, Kiest ‘719 discloses (figs. 1-3) an assembly (10) for sealing an opening (at junction 64) in a first pipe (56), said assembly comprising: 
an inflatable bladder (42); 
a liner (12) of a resin absorbent material (para. 27, lines 1-2) having an outer surface, wherein the liner is at least partially surrounding the bladder (as shown); 
a sealing member (16) secured to the outer surface of the liner (via bands 72 as shown), said sealing member adapted to extend across the opening in the first pipe and between the liner and the first pipe (as shown in figs 2 & 3).
claim 2, the assembly of Kiest ‘719 reads on the additional limitation wherein the sealing member (16) is a gasket made of a hydrophilic material capable of swelling in reaction to contact with a liquid.
In particular, Kiest ‘719 discloses that sealing member 16 may be made from an open cell foam disc (para. 29, lines 4-6) which has been impregnated with hydrophilic material capable of swelling in reaction to contact with water (para. 31 & 37). As a result, the sealing member 16 may be considered at least partially made of a hydrophilic material capable of swelling in reaction to contact with a liquid, meeting the limitation of the claim. 

Regarding claim 3, the assembly of Kiest ‘719 reads on the additional limitation wherein the sealing member is disk-shaped (para. 29, lines 4-5: “in a preferred embodiment, the collar 16 is disc-shaped…”).

Regarding claim 5, the assembly of Kiest ‘719 reads on the additional limitation wherein the opening is the junction (64) between a first pipe (56) and a second pipe (58).

Regarding claim 6, the assembly of Kiest ‘719 reads on the additional limitation wherein the first pipe (56) is a main pipe (para. 28, line 2: “main pipe line 56”) and the second pipe (58) is a lateral pipe (para. 28, line 2: “lateral pipe line 58”).

Regarding claim 8, the assembly of Kiest ‘719 reads on the additional limitation wherein the sealing member (16) is larger than the opening so that a portion of the sealing member contacts a portion of the first pipe around a periphery of the opening (as shown in figs. 2 & 3).


claim 9, Kiest ‘719 discloses (figs. 1-3) an assembly (10) for sealing an opening formed at a junction (64) between a main pipe (56) and a lateral pipe (58), said assembly comprising:
a launcher device (18); 
an inflatable bladder (42) combined with the launcher; 
a liner (12) of a resin absorbent material (para. 27, lines 1-2) at least partially surrounding the bladder (as shown); 
a sealing member (16) secured to the liner (via bands 72), said sealing member made from a hydrophilic material (see below) and adapted to extend across the opening formed at the junction between the main pipe and the lateral pipe so that a portion of the sealing member contacts a portion of the first pipe around a periphery of the opening (as shown in figs. 2-3).

Regarding the limitation wherein the sealing member is “made from a hydrophilic material”, Kiest ‘719 discloses that sealing member 16 may be made from an open cell foam disc (para. 29, lines 4-6) which has been impregnated with hydrophilic material (para. 31 & 37). As a result, the sealing member 16 may be considered at least partially made from a hydrophilic material, meeting the limitation of the claim. As a result, all of the limitations of claim 9 are met. 

Regarding claim 10, the assembly of Kiest ‘719 reads on the additional limitation wherein the sealing member is disk-shaped (para. 29, lines 4-5: “in a preferred embodiment, the collar 16 is disc-shaped…”).

Regarding claim 12, the assembly of Kiest ‘719 reads on the additional limitation wherein the sealing member is secured to the launcher by hydrophilic straps (72; para. 32, line 10: “…elastic or rubber bands (preferably hydrophilic) 72…”) extending over the sealing member and around the launcher (see figs. 1 & 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kiest ‘719 as applied to claim 1 above, and further in view of US 2015/0192237 A1 to Kiest, Jr. (hereafter Kiest ‘237).
Regarding claim 7, while Kiest ‘719 discloses that the sealing member (16) may be secured to the liner by straps / bands (72), Kiest ‘719 does not explicitly disclose the additional limitation wherein the sealing member is secured to the liner by snaps.
Kiest ‘237 teaches (fig. 8) an assembly (10) comprising a launcher (12) having an inflatable bladder (36; shown in fig. 9), a resin-absorbent liner (24) surrounding the bladder, and a sealing member (66; which may be formed from a hydrophilic material: para. 71, lines 14-17). 
Furthermore, Kiest ‘237 teaches that the sealing member 66 may be secured to the liner by straps / bands 72 (para. 72, lines 1-4) or, alternatively, by “snaps, adhesives, stitching, hook and loops, or other manners” (para. 72, lines 5-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Kiest ‘719 by providing snaps to secure the sealing member to the liner, in view of the teachings of Kiest ‘237, as the simple substitution of one known element (i.e. straps 72, as originally provided by Kiest ‘719) for another (i.e., snaps; as taught by Kiest ‘237) to obtain predictable results (e.g., a removable / frangible connection between the sealing member and the liner), especially considering that Kiest ‘237 explicitly suggests that snaps may be used instead of straps for such a purpose.
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753